DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savic et al. (US 10,091,295) in view of Hand, III et al. (US 2006/0004957).
Consider claim 1, Savic et al. in view of Hand, III et al. discloses a method, comprising: prefetching a logical block address (LBA) in a source core buffer in a source non-volatile memory express (NVME) drive and reserving the source core buffer for data migration, wherein the LBA identifies a portion of storage media on the source NVME drive that stores data to be migrated; receiving a request to migrate the data to be migrated based on a data heat map stored in a local cache of an NVME controller associated with the source NVME drive; and transmitting the data to be migrated from the source core buffer of the source NVME drive, wherein the source NVME drive is one of an SSD/Flash Drive and an NVME serial advanced technology attachment (SATA) bridge drive (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, Savic et al. discloses a system that can use NVME and submission queues that also includes switches and a QoS operation based on the hotness of data, where data is stored in tiered storage based on the QoS for the data. Hand, III et al.: Fig. 1, 7, 8(b), 9, 10 and 11, [0029], [0059], [0060], [0062]-[0068], [0079], [0083], [0084], [0108] and [0109], Hand, III et al. also teaches a networked system with various storage systems and switches that use a QoS operation of tracking the hotness/coldness of data and issuing migration of data based it’s temperature, where the components of fig. 11, which are a part of the storage management system 812, track and maintain temperature information and therefore are considered equivalent to the claimed heat map. Hand, III et al. teaches (fig. 1, 8(b), 10, [0029], [0065]-[0068]) the use of various caches (core buffers) that stage data that is being frequently accessed to shorten the latency of future requests for that data. The system is designed to migrate data that changes temperature from a cold to warm then possibly to hot storage and the caches are a part of that system/process (reserved for migration data). Also the caches themselves are reserved for migrating data between slower storage and the end user. Fig. 7 and 8(b) of Hand, III et al. illustrate the configuration storage system 710/800 is an enclosed device that in combination with Savic et al. includes NVMe storage and therefore is considered an NVMe device with includes caches and memory devices. The claims do not specify what an NVMe device can include. Further the term “associated” is very broad and any connection between an LBA and data to be migrated will teach on the claim language, such as every piece of data is associated with an address whether it is migrated or not. Savic et al. in Col. 5-6 lines 49-8 teach that use of virtualization using a virtual infrastructure.).
Savic et al. teaches having hot and cold data and being able to move data between storage devices, but Savic et al. does not go into detail on how the temperature of data is determined and that data is migrated based on temperature changes. However, Hand, III et al. teaches a network of various types of storage devices that store data based on the temperature of data and track and hold that information to issue migrations of data between them.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data temperature QoS in Savic et al. with the operations of tracking and migrating data based on its temperature as is done in Hand, III et al. because effectively tracking the temperature of data and placing in the appropriate storage device enhances overall performance of the system ([0064]).
Consider claim 2, Savic et al. in view of Hand, III et al. discloses the method of claim 1, further comprising: determining a data temperature of the data to be migrated; storing the data temperature in the data heat map, wherein the prefetching is based on the determined data temperature; and transmitting an asynchronous command to an NVME host including one or more of the data temperature and an indication that the source NVME drive is configured to migrate the data to be migrated based on the data temperature (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, Savic et al. discloses a system that can use NVME and submission queues that also includes switches and a QoS operation based on the hotness of data, where data is stored in tiered storage based on the QoS for the data. Hand, III et al.: Fig. 1, 7, 8(b), 9, 10 and 11, [0029], [0059], [0060], [0062]-[0068], [0079], [0083], [0084], [0108] and [0109], Hand, III et al. also teaches a networked system with various storage systems and switches that use a QoS operation of tracking the hotness/coldness of data and issuing migration of data based it’s temperature, where the components of fig. 11, which are a part of the storage management system 812, track and maintain temperature information and therefore are considered equivalent to the claimed heat map).
Consider claim 3, Savic et al. in view of Hand, III et al. discloses the method of claim 1, wherein the received request is received from a target drive based on a region address pointing to the source core buffer (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage.).
Consider claim 4, Savic et al. in view of Hand, III et al. discloses the method of claim 1, wherein transmitting the data to be migrated further comprising transmitting the data to be migrated via a peripheral component interconnect express (PCIE) switch, the transmitting bypassing an NVME host of the source NVME drive (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 5, Savic et al. in view of Hand, III et al. discloses the method of claim 1, further comprising: specifying core buffer usage of the source core buffer as a read buffer (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage.).
Consider claim 6, Savic et al. in view of Hand, III et al. discloses the method of claim 1, wherein the request to migrate data is received from a target NVME drive operable to receive the transmitted data to be migrated, the method further comprising: determining that the data to be migrated is cold data, wherein the source NVME drive is the SSD/Flash Drive and the target NVME drive is the NVME SATA bridge drive (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS. NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 7, Savic et al. in view of Hand, III et al. discloses the method of claim 1, wherein the request to migrate data is received from a target NVME drive operable to receive the transmitted data to be migrated, the method further comprising: determining that the data to be migrated is hot data, wherein the target NVME drive is the SSD/Flash Drive and the source NVME drive is the NVME SATA bridge drive(Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS. NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 8-14 are the device claims of method claims 1-7 above and are rejected in the same manner using the same rationale.
Claims 9-20 are the article of manufacture claims of method claims 1-6 above and are rejected in the same manner using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136